Beckworth, Judge:
Counsel for the respective parties have submitted these cases for decision on.a stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the above protests are limited to the articles of merchandise described on the invoices *131covered by the above protests as paper weights, clips and mezuzahs, which were classified under Item 657.35, Tariff Schedules o'f the United States with duty at 15% ad valorem plus 1.2750 per pound, and which are marked “A” and initialed MAD by Import Specialist M. A. D’Angelo. That said items marked “A” as above are in chief value of brass not coated or plated with precious metal and are of a type used for household or table use.
Plaintiff limits the above protests to the claim for classification under Item 654.00 of the Tariff Schedules. Said protests are submitted for decision upon this stipulation.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the articles described on the invoices covered by the protests herein as paperweights, clips and mezuzahs, which were classified under item 657.35, Tariff Schedules of the United States, are properly dutiable at 10 per centum ad valorem under item 654.00 of said tariff schedules, as articles of a type used for household or table use, in chief value of brass, not coated or plated with precious metal.
To that extent the protests are sustained. As to all other claims, they are overruled. Judgment will be entered accordingly.